IN THE SUPERIOR COURT OF THE STATE OF DELAWARE
ADRIANA ADAMS
Plaintiff,

v. C.A. NO.: Nl7C-l 1-049 AML

STATE SURGICAL JURY TRIAL OF 12 DEMANDED

)

)

)

)

§

KEVIN GEFFE, D.O.; DIAMOND )
)
ASSOCIATES, LLC; and )
BAYHEALTH MEDICAL )
CENTER, INC. d/b/a KENT )
GENEML HOSPITAL, )
)

Defendants. )

Submitted: December 29, 2017
Decided: January 12, 2018

ORDER

Upon Review of the Affidavit of Merit - Accepted
On December 29, 2017, Defendant Bayhealth Medical Center, Inc.

(“Bayhealth”) moved to have the Court review Plaintiff’ s affidavits of merit, in
camera, to determine Whether they comply With 18 Del. C. §§ 6853(a)(l), (c) and
6854. Specifically, Bayhealth asked the Court to determine Whether each affidavit
of merit:

a) Is signed by an expert Witness as defined in 18 Del. C. § 6854;

b) Is accompanied by curriculum vitae for each expert Which establishes that

the expert for three years preceding the allegedly negligent act(s) has

engaged in the treatment of patients and/or in the teaching/academic side
of medicine in the same or similar field(s) of medicine as Dr. Geffe;

c) States the affiant-expert’s opinion that there are reasonable grounds to
believe that specifically-enumerated breaches of the applicable standard of
care by the named defendant(s) proximately caused the injuries claimed in
the complaint;

d) States an opinion that there has been medical negligence by each
defendant;

e) States that each breach by each defendant Was a proximate cause of injuries
alleged in the complaint;

f) States that the affiant-expert is licensed to practice medicine as of the date
of the affidavit; and

g) Identifies the specific field of practice of the affiant-expert, and states that
he or she is board certified in the same fields of medicine as Dr. Geffe.

In DelaWare, a healthcare negligence lawsuit must be filed With an affidavit

of merit, signed by an expert, and accompanied by the expert’s current curriculum
vz'tcle.l The expert must be licensed to practice medicine as of the affidavit’s date

and engaged in the same or similar field as the defendant in the three years

 

11a § 6853(3)(1).

immediately preceding the alleged negligence2 The expert must be “familiar With
the degree of skill ordinarily employed in the field of medicine on Which he or she
Will testify.”3 The affidavit must state that reasonable grounds exist to believe the
defendant Was negligent in a Way that proximately caused the plaintiff s injury.4 The
statute’s requirements are minimal. Accordingly, an affidavit of merit tracking the
statutory language complies With the statute.5

After in camera revieW, the Court finds each affidavit:

a) Is signed by an expert Witness as defined in 18 Del. C. § 6854;

b) Is accompanied by curriculum vitae for the expert Which establishes that the
expert for three years preceding the allegedly negligent act has engaged in the
treatment of patients and/or in the teaching/academic side of medicine in the
same or similar field(s) of medicine as Dr. Geffe;

c) States the affiant-expert’s opinion that there are reasonable grounds to believe
that specifically-enumerated breaches of the applicable standard of care by
Dr. Geffe, Diamond State Surgical Associates (through the breaches of Dr.
Geffe), and Bayhealth (through the breaches of Dr. Geffe) proximately caused

the injuries claimed in the complaint;

 

2 Ia’. § 6853(c).

3 Ia’. § 6854.

4 ld. § 6853(c).

5 See Dishmon v. Fucci, 32 A.3d 338, 342 (Del. 2011) (“In order to satisfy the prima facie burden,
an Affidavit of Merit must only contain an expert’s sworn statement that medical negligence
occurred, along With confirmation that he or she is qualified to proffer a medical opinion.”).

2

d) States an opinion that there has been medical negligence by each defendant;

e) States that each breach by each defendant Was a proximate cause of injuries
alleged in the complaint;

f) States that the affiant-expert is licensed to practice medicine as of the date of
the affidavit; and

g) Identifies the specific field of practice of the affiant-expert, and states that he
or she is board certified in the same field of medicine as Dr. Geffe.
Considering the above, the Court finds that the affidavit of merit complies

With 18 Del. C. §§ 6853(a)(1), (c), and 6854 as to Defendants Dr. Geffe, Diamond

State Surgical Associates, and Bayhealth. /

IT IS S() ORDERED dan j/~)/) l N/

Abi§ail`l\/l. LeGroW, Judge

Original to Prothonotary

cc: James E. Dmec, Esquire
Melony R. Anderson, Esquire
Philip T. EdWards, Esquire